Citation Nr: 0402673	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  97-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran served on active duty from January 1982 to May 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from June 1996 and April 1997 rating actions by the 
RO.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.

The veteran's service medical records do not reflect any 
complaints of, or treatment for, any psychiatric symptoms.  
However, they do include a "Medical Examiner's Report" 
dated in May 1984, which is addressed to a "Confinement 
Officer."  The veteran's DA Form 2-1 reflects that the 
veteran was deemed ineligible for a Good Conduct Medal 
because of a court martial which apparently occurred in May 
1984.  The veteran was advised during his local hearing that 
an attempt would be made to obtain his court martial records, 
but this was not done.  In light of the nature of the 
veteran's reported PTSD stressor (harassment by a superior 
officer), it is essential that the RO attempt to get all 
relevant records pertaining to this court martial proceeding.

The veteran underwent a VA PTSD examination in March 1997, 
conducted by a board of two VA psychiatrists. Following this 
examination, these physicians diagnosed him as having 
schizophrenia, undifferentiated type.  However, they did not 
offer any opinion as to whether the schizophrenia began in 
service or was manifested to a compensable degree within a 
year of the veteran's discharge.  A new psychiatric 
examination is therefore necessary.  

In this regard, the Board notes that the claims file contains 
a VA medical record which reflects that the veteran sought 
outpatient treatment in June 1986 for nervousness.  Later 
that month (after several consultations with a VA social 
worker), the veteran was not diagnosed as having a specific 
psychiatric disability but rather was assessed as having 
"poor communications among family members."   In any case, 
this record of treatment for psychiatric symptoms just over a 
year after the veteran's separation from active duty in May 
1985 should be considered before an etiology opinion is 
given.

During a December 1994 private hospitalization, the veteran 
reported that he had been receiving disability benefits from 
the Social Security Administration (SSA) since 1989.  Because 
the SSA might have medical records pertaining to the period 
immediately after the veteran's discharge from active duty in 
May 1985, the administrative decision, examination report(s) 
and other underlying medical records used as a basis to grant 
disability benefits should be obtained from the SSA.  

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the 
veteran, contact the NPRC and request any 
records pertaining to a court martial of 
the veteran (possibly conducted in May 
1984).  Document in the claims file all 
attempts to locate and obtain these 
records.  Once obtained, permanently 
associate these records with the claims 
file.  

2.  Request, from the SSA, the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in granting the 
veteran disability benefits, as well as 
any records of subsequent reassessment.  
Once obtained, all documents must be 
permanently associated with the claims 
folder.

3.  Thereafter, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and any documentation 
received concerning a court martial 
proceeding against the veteran 
during his period of active duty.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain the 
veteran's current psychiatric 
status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  In the event the veteran is 
diagnosed to have PTSD, offer an 
opinion as to whether it can be 
related to the veteran's purported 
harassment by a sergeant in service.  
As to any diagnosed psychosis, offer 
an opinion as to whether it is at 
least as likely as not (probably of 
at least 50 percent) that this 
disability was first manifested in 
service or to a compensable degree 
within one year of his discharge 
from active duty in May 1985?  In 
answering this question, note in 
particular the VA medical record 
reflecting that the veteran sought 
outpatient treatment in June 1986 
for complaints of nervousness.  As 
to any other neurosis diagnosed, 
offer an opinion as to whether it is 
at least as likely as not that  any 
behavior noted in service records 
may be considered to represent the 
onset of such neurosis.   

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if the examiner fails to answer 
all questions specifically and 
completely, return it for revision. 

5.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

6.  Thereafter, if the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  This should 
contain notice of all relevant actions 
taken on the claims for benefits, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority, including the most recent 
version of 38 C.F.R. § 3.304(f).  Allow 
an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


